DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 01/15/20 and 06/25/21.
Election
2)	Acknowledgment is made of Applicants’ election filed 06/25/21 in response to the restriction and the species election requirement mailed 04/29/21. Applicants have elected invention II with the cancellation of claims 1-11.   
Status of Claims
3)	Claims 1-11 have been canceled via the amendment filed 06/25/21.
	Claim 12 has been amended via the amendment filed 06/25/21.
Claims 12-15 are under examination.
Information Disclosure Statements
4)	Acknowledgment is made of Applicants’ information disclosure statements filed 03/01/21, 11/03/20 and 11/06/19.  The information referred to therein has been considered and a signed copy of the same is attached to this Office Action.  
Sequence Listing
5)	Acknowledgment is made of Applicants’ sequence listing which has been entered on 01/15/20. It is noted that a certified copy of the foreign priority application as required by 37 CFR 1.55 is not of record. Should Applicants desire to obtain the benefit of foreign priority under 35 U.S.C 119(a)-(d), a certified copy of the foreign priority application and a certified English translation thereof should be submitted under 37 CFR 1.55 in reply to this Office Action. Failure to do so may result in no benefit being accorded.	 
Drawings
6)	Acknowledgment is made of Applicants’ drawings filed 11/06/2019.
Priority
7)	The instant AIA  application, filed 11/06/19, claims priority to applications 107141359 filed 11/21/2018 in Taiwan. A certified copy of the foreign priority document is made of record.
Objection(s) to Specification
8) 	The specification is objected to for the following reason(s):
 trademark recitations, wherever such recitations appear.
Rejection(s) under 35 U.S.C § 112(a)
9) 	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.  

10)	Claim 12 and the dependent claims 13-15 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g. sequenced; or (3) deposited.
	Claim 12 recites Lactobacillus fermentum deposited under the accession number BCRC 910824 and CGMCC 15203. The specification identifies this Lactobacillus fermentum as Lactobacillus fermentum GKF3. It is apparent that the recited Lactobacillus fermentum GKF3 is required to practice the claimed invention and therefore must be known and readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph may be satisfied by a deposit of the recited Lactobacillus fermentum GKF3 at an acceptable depository. From the instant specification, it appears that Lactobacillus fermentum GKF3 has been deposited with the China General Microbiological Culture Collection Center (CGMCC) and at the Bioresource Collection and Research Center (BCRC). See section [0044] of the as-filed specification. If this deposit has been made under the provisions of the Budapest all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced, if viable samples cannot be dispensed by the depository.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state. The statement should identify the deposited bacterial strain by its depository accession number, establish that the deposited strain is the same as the one described in the specification/claim, and establish that the deposited strain was in Applicants’ possession at the time of filing. As a means of satisfying the necessary criteria of the deposit rules, for completing the record, and to show that the claimed strain is the same as the one deposited, Applicants may submit a copy of the contract or the notice of acceptance of the strain by the depository.  
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
Rejection(s) under 35 U.S.C § 112(b)
11)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12)	Claims 13 and 14 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
	Claims 13 and 14 are ambiguous and indefinite in the relative limitation ‘increases’. What degree, fold or level of increases qualify as ‘increases’ in dopamine release or serotonin release and the increases compared to what is not clear.  With regard to the threshold requirement of clarity and precision, a skilled artisan cannot understand the scope of the claim in an unambiguous way.  The threshold requirement of clarity and precision is not met.
Conclusion
13)	No claims are allowed.  
14)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
16)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


July, 2021